DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Notice of Non-Compliant Amendment dated 20 December 2021 is withdrawn.

Election/Restrictions
Applicant's election with traverse of Species K in the reply filed on 29 October 2021 is acknowledged.  The traversal is on the ground(s) that the election requirement must list the different groups of claims and explain why each group lacks unity with each other group when making a unity of invention requirement.  This is not found persuasive because no unity of invention requirement was made. A lack of a special technical feature over the prior art was found when looking to the Fu reference because the Fu reference anticipated all of the limitations in previously presented claim 1. An election was required based on the lack of special technical feature over the art. Because there was no unity of invention restriction made, the argument regarding groups of claims is moot. 
Second, Applicant argued that the ISA cited Fu and found there to be unity of invention. This is not persuasive because the election requirement was made because of a lack of a special technical feature. Further, findings by the ISA are not binding in national stage applications. 
Third, Applicant argued that the Groups K, L, and M are so similar that they can be examined together without undue burden to the Examiner. The Examiner agrees with this argument and hereby combines Groups K, L, and M together to examine all claims readable thereon. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 October 2021. Applicant acknowledges that claims 8, 9, and 16 do not correspond to groups K, L, or M. Further, claims 10-13 are withdrawn because they too do not correspond to groups K, L, or M. Claim 10 requires a second region “distributed in multiple positions” which is not found in groups K-M but rather is found in Species A or B for instance, Figs. 4 or 5 respectively. Claim 11 requires that the second region “at least partly overlaps the first region” which is not found in groups K-M but rather is found in Species H for instance, Fig. 8B. Claims 12 and 13 require one characteristic and another characteristic “across the same area of the base part” which is not found in groups K-M but rather is found in Species J for instance, Fig. 8D. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wayman (US 2008/0236791 A1).

Re. claim 1: Wayman discloses a cooling device for dissipating heat from an object (high power components in a chassis), the cooling device comprising: (see para. 0002)
a base part (170) arranged to be in contact with the object, and (see fig. 1; para. 0026-0028)
a plurality of contiguous fins (110, 111, 140, 141) attached to and protruding from the base part in a direction substantially away from the object when in use, (see fig. 1-3; para. 0025-0029)
wherein the plurality of contiguous fins are arranged in a first configuration (110, 111) adapted for heat dissipation by natural convection due to still ambient air conditions and in a second configuration (140, 141) adapted for heat dissipation by forced convection due to ambient air movement conditions. (see fig. 1-3; para. 0025-0029)

Re. claim 2: Wayman discloses wherein the fins of the second configuration (140, 141) are adapted to produce a larger pressure gradient than the fins of the first configuration (110, 111) when air flows through the fins of the first and second configurations due to ambient air movement (depending on the direction of wind). (see para. 0023, 0027)

Re. claim 4: Wayman discloses wherein the fins of at least one of the first and second configurations (110, 111, 140, 141) are tilted (tilted at about 45 degrees) adapted to guide flow from incoming ambient air movement in a tilted direction relative to a vertical direction when in use. (see fig. 1-3; para. 0035-0038)

Re. claim 5: Wayman discloses wherein the orientation of the fins is arranged to substantially coincide with a typical direction of the ambient air movement (cross wind) when in use by arranging the fins so that channels between the fins receive the incoming ambient air. (see fig. 4, 8; para. 0027)

Re. claim 6: Wayman discloses wherein the fins of the first configuration (110, 111) are positioned on a first region (left side) of the base part (170) and the fins of the second configuration (140, 141) are positioned on a second region (right side) of the base part. (see fig. 1-3)

Re. claim 7: Wayman discloses wherein the second region (140, 141)  is separate from the first region (110, 111) on the base part. (see fig. 1-3)

Re. claim 14: Wayman discloses wherein the fins of at least one of the first and second configurations (110, 111, 140, 141) have an elongated form. (see fig. 1-3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wayman as applied to claims 1 and 14 above, and further in view of Lynes et al. (US 5,150,278).

Re. claim 3: Wayman fails to disclose: 
wherein the second configuration has a smaller spacing between its fins than the first configuration.
However, Lynes discloses:
	a base part (12) arranged to be in contact with an object (14), and (see fig. 1-2; col. 3 ln. 1-25)
a plurality of contiguous fins (16) attached to and protruding from the base part in a direction substantially away from the object when in use, 
wherein the plurality of contiguous fins are arranged in a first configuration (left and right side fins) adapted for heat dissipation by natural convection (20) due to still ambient air conditions, (see fig. 3; col. 4 ln. 5-39)
and in a second configuration (front angled fins) adapted for heat dissipation by forced convection due to ambient air movement conditions, (see fig. 3)
wherein the second configuration (front angled fins) has a smaller spacing between its fins than the first configuration (left and right side fins 40) (see fig. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide left and right side fins with larger spacing to the apparatus of Wayman as taught by Lynes. One of ordinary skill would have been motivated to do this in order to provide further finned surface area to cool the object.

Re. claim 15: Wayman fails to disclose:
wherein the elongated form of at least some of the fins is interrupted by one or more spaces or gaps.
However, Lynes discloses:
a base part (12) arranged to be in contact with an object (14), and (see fig. 1-2; col. 3 ln. 1-25)
a plurality of contiguous fins (16) attached to and protruding from the base part in a direction substantially away from the object when in use, 
wherein the plurality of contiguous fins are arranged in a first configuration adapted for heat dissipation by natural convection (20) due to still ambient air conditions, (see fig. 1; col. 4 ln. 5-39)
and in a second configuration (left and right side fins in fig. 3) adapted for heat dissipation by forced convection due to ambient air movement conditions, (see fig. 3)
wherein the fins have an elongated form (in fin rows 18), and (see fig. 4; col. 3 ln. 25-30)
wherein the elongated form of at least some of the fins is interrupted by one or more spaces or gaps (24). (see fig. 1-4; col. 3 ln. 31-50)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elongated form fins of Wayman with one or more spaces or gaps taught by Lynes. One of ordinary skill would have been motivated to do this in order to allow airflow in a cross fin direction to cool the fins. (see Lynes col. 3 ln. 31-50)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seid (US 3,956,673) discloses a printed circuit board module having air guiding fins on a heat sink. Barsun (US 2004/0256085 A1) discloses a heat sink and forced airflow having several different flow streams across the heat sink based on different fin configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 28, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835